                Case 1:16-cv-12542-DPW Document 64 Filed 11/14/18 Page 1 of 20



                                                      UNITED STATES DISTRICT COURT
                                                        DISTRICT OF MASSACHUSETTS

JOSIE HATUEY, an individual,                                          )
                                                                      )
                                            Plaintiff,                )    CIVIL ACTION NO.
                                                                      )    1:16-cv-12542-DPW
v.                                                                    )
                                                                      )
IC SYSTEM, INC., a Minnesota                                          )
Corporation,                                                          )
               Defendant.                                             )


                                                               MEMORANDUM AND ORDER
                                                                 November 14, 2018

              The Plaintiff, Josie Hatuey, filed this action against

Defendant, IC Systems, Inc. (“ICS”), for violations of the Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et

seq., and the Telephone Consumer Protection Act (“TCPA”), 47

U.S.C. § 227.                               Both counts arise from the same set of facts: a

series of phone calls that Mr. Hatuey received from ICS in 2015

and 2016.                       ICS has moved for summary judgment as to both counts.

                                                                  I. BACKGROUND

              Mr. Hatuey lives in Roxbury, Massachusetts.                                 In 2015, he

started a new job and obtained a new cellular telephone to use

for work purposes.                                        Mr. Hatuey contends that in September of

that year, he started receiving phone calls from ICS, a

Minnesota-based company specializing in debt-collection, asking

for a Mr. Brian O’Neill.1                                          Mr. Hatuey informed ICS that he was


                                                            
1   The ICS account notes provided in discovery for Mr. O’Neill’s
                Case 1:16-cv-12542-DPW Document 64 Filed 11/14/18 Page 2 of 20



not Mr. O’Neill and asked ICS to stop contacting him.

              Although Mr. Hatuey did not recall the specific dates or

times, he asserts he received phone calls from ICS several times

a week from different numbers, including from the telephone

number, “(603) 414-1924.”                                      On occasion, there were multiple

calls per day.                                 While ICS does not dispute that it made such

calls, it does dispute the number of calls and their frequency

and the documentary evidence indicates the first call was in

February 2015, not September 2015 as Mr. Hatuey has testified.2

              Mr. Hatuey was not charged for the relevant telephone

calls.                 The calls did not arrive at inappropriate hours, and the

representatives who called were not impolite or otherwise

abusive.                     However, on at least a few instances, Mr. Hatuey heard


                                                            
account show that Mr. Hatuey was contacted in February 2015.
ICS has not focused on this particular discrepancy in Mr.
Hatuey’s testimony and while questions regarding capacity to
recall might be raised, nothing turns on the precise date the
phone calls began. Mr. Hatuey does not deny that he received
calls from ICS in February 2015; rather, in response to the ICS
statement of undisputed facts, he stated that he “lacks personal
knowledge of the exact date ICS first spoke to him.” As will
appear below, Mr. Hatuey’s inability to provide specificity in
the face of the documentary evidence does bear on his ability
successfully to resist the ICS summary judgment motion.
2 While the summary judgment motion was being briefed, a

discovery dispute was pending. Before summary judgment briefing
was completed, Magistrate Judge Boal resolved the discovery
dispute and no effort to obtain reconsideration was sought. The
parties also did not move to amend or supplement their briefing
with respect to the summary judgment motion in light of the
discovery order. Consequently, I treat the record before me as
complete and will act upon it in its current form for purposes
of determining the summary judgment motion.
                                                                    2
        Case 1:16-cv-12542-DPW Document 64 Filed 11/14/18 Page 3 of 20



an artificial computer-generated voice on the other end of the

line when he answered a call.        The calls stopped in December

2016.

                          II. STANDARD OF REVIEW

        This court will grant summary judgment if the moving party

“shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.”              FED.

R. CIV. P. 56(a).     Materiality is determined by the substantive

law, which identifies “which facts are critical and which facts

are irrelevant.”      Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).     To be material, a fact must “carr[y] with it the

potential to affect the outcome of the suit under applicable

law.”     Sanchez v. Alvarado, 101 F.3d 223, 227 (1st Cir. 1996);

see also Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1968)(“[T]he plain language of Rule 56(c) mandates the entry of

summary judgment, after adequate time for discovery and upon

motion, against a party who fails to make a showing sufficient

to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of

proof at trial.”).

        Consequently, summary judgment is appropriate if, drawing

all inferences from the underlying facts in the light most

favorable to the non-movant, “the record taken as a whole could

not lead a rational trier of fact to find for the non-moving

                                      3
     Case 1:16-cv-12542-DPW Document 64 Filed 11/14/18 Page 4 of 20



party.”     Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S.

574, 587 (1986); see also Rogers v. Fair, 902 F.2d 140, 143 (1st

Cir. 1990) (“There must be sufficient evidence favoring the

nonmoving party for a jury to return a verdict for that party.

. . . In such a review, the evidence of the nonmovant is to be

believed, and all justifiable inferences are to be drawn in his

favor.”) (internal quotations and citations omitted).

     This does not mean, however, that any dispute found in the

record will be sufficient to defeat summary judgment.         The

nonmoving party “must do more than show that there is some

metaphysical doubt as to the material facts.”       Matsushita Elec.

Indus. Co., 475 U.S. at 586.     He must “exceed[ ] the ‘mere

scintilla’ threshold” and offer specific facts, substantiated by

the record, that would allow a reasonably jury to find in his

favor.    Big Apple BMW, Inc. v. BMW of North America, Inc., 974

F.2d 1358, 1363 (3d Cir. 1992).     “[T]estimony and affidavits

that ‘merely reiterate allegations made in the complaint,

without providing specific factual information made on the basis

of personal knowledge’ are insufficient” to defeat summary

judgment.     Velazquez-Garcia v. Horizon Lines of Puerto Rico, 473

F.3d 11, 18 (1st Cir. 2007); see also Guillaume v. Wells Fargo

Home Mortgage Corp., 2014 WL 2434650, *3 (D. Mass. 2014);

Transamerica Occidental Life Insurance Co. v. Total Systems,

Inc., 513 F. App’x 246, 250 (3d Cir. 2013).

                                   4
     Case 1:16-cv-12542-DPW Document 64 Filed 11/14/18 Page 5 of 20



                            III. ANALYSIS

A.   The FDCPA Claim.

     The FDCPA was passed “to eliminate abusive debt collection

practices by debt collectors [and] to insure that those debt

collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged.”        15 U.S.C.

§ 1692.   The legislation prohibits any activity “the natural

consequence of which is to harass, oppress, or abuse any person

in connection with the collection of a debt,” including, but not

limited to activity that “caus[es] a telephone to ring or

engag[es] any person in telephone conversation repeatedly or

continuously with intent to annoy, abuse, or harass any person

at the called number.”    15 U.S.C. § 1692d.

     Mr. Hatuey’s claim under the FDCPA rests on his allegation

that ICS made dozens of phone calls to his cellphone between

September 2015 and December 2016, seeking to collect a debt owed

by a Mr. O’Neill.   ICS disputes not only the number and

frequency of these calls but also that it placed these calls

with the intent to “annoy, abuse, or harass.”

     Thus, to succeed on its motion for summary judgment, ICS

must show that no reasonable jury could find either that it

contacted Mr. Hatuey “with the “intent to annoy, abuse, or

harass,” 15 U.S.C. § 1692d(5), or that the natural consequence

of those phone calls was to “harass, oppress, or abuse” Mr.

                                   5
                Case 1:16-cv-12542-DPW Document 64 Filed 11/14/18 Page 6 of 20



Hatuey.                   15 U.S.C. § 1692d.                   “Ordinarily, whether conduct

harasses, oppresses, or abuses will be a question of fact for

the jury.”                         Jeter v. Credit Bureau, Inc., 760 F.2d 1168, 1179

(11th Cir. 1985).

              In determining whether conduct has the natural consequence

of “harassing, oppressing, or abusing” the consumer, conduct “is

to be viewed from the perspective of the hypothetical

unsophisticated consumer.”                                     Pollard v. Law Office of Mindy L.

Spaulding, 766 F.3d 98, 103 (1st Cir. 2014).3                                    Though this

standard is more permissive than the ordinary reasonable person

standard, it is not so elastic as to include any kind of


                                                            
3 The circuits seem to be split, at least as a matter of
linguistic formulation, on the most appropriate standard to use
when evaluating claims under the FDCPA. The First Circuit has
adopted the same formulation as the Seventh and the Eighth
Circuits and considers claims from the perspective of the
“hypothetical unsophisticated consumer.” See, e.g., Peters v.
General Service Bureau, Inc., 277 F.3d 1051, 1055 (8th Cir.
2002); Gammon v. GC Services Ltd. Partnership, 27 F.3d 1254,
1257 (7th Cir. 1994). Other courts, including the Second,
Third, and Eleventh Circuits, have adopted a “least
sophisticated consumer” standard. See, e.g., Jensen v. Pressler
& Pressler, 791 F.3d 413, 419-20 (3d Cir. 2015); Clomon v.
Jackson, 988 F.2d 1314, 1319-20 (2d Cir. 1993); Jeter v. Credit
Bureau, Inc., 760 F.2d 1168, 1179 (11th Cir. 1985). As the
First Circuit has noted, “there appears to be little difference”
between the two formulations, and the existing squabble over the
appropriate standard “is a distinction without much of a
practical difference.” Pollard v. Law Office of Mandy L.
Spaulding, 766 F.3d 98, 103 n. 4 (1st Cir. 2014)(citing Avila v.
Rubin, 84 F.3d 222, 227 (7th Cir. 1996)). The First Circuit
expressly “adopt[ed] the unsophisticated consumer formulation to
avoid any appearance of wedding the standard to the ‘very last
rung on the sophistication ladder.’” Id.

                                                                   6
     Case 1:16-cv-12542-DPW Document 64 Filed 11/14/18 Page 7 of 20



conduct; it “preserves an element of reasonableness” that does

not allow a debt collector to be held liable for any consumer’s

“chimerical or farfetched” response to an attempt to collect.

Id. at 104.    It does not, for example, shield “even the least

sophisticated recipients of debt collection activities from the

inconvenience and embarrassment that are natural consequences of

debt collection.”    Pollard v. Law Office of Mindy L. Spaulding,

967 F. Supp. 2d 470, 475 (D. Mass. 2013).

     Consequently, phone calls intended to contact a debtor,

even if made persistently and over an extended period of time,

cannot alone lead to liability under the FDCPA.        Rather, I look

to the “volume, frequency, and persistence of calls, to whether

defendant continued to call after plaintiff requested it cease,

and to whether plaintiff actually owed the alleged debt.”         Davis

v. Diversified Consultants, Inc., 36 F. Supp. 3d 217, 228 (D.

Mass. 2014).

     I address of these factors in turn.

     1.     Volume, frequency, and persistence of phone calls.

     As a general matter, “[w]hether there is actionable

harassment, or annoyance turns not only on the volume of calls

made, but also on the pattern of calls.”       Akalwadi v. Risk

Management Alternatives, Inc., 336 F. Supp. 2d 492, 505 (D. Md.

2004).    A pattern of phone calls that suggests the debt

collector was trying, albeit persistently, to contact the

                                   7
     Case 1:16-cv-12542-DPW Document 64 Filed 11/14/18 Page 8 of 20



consumer does not give rise to liability under the FDCPA, even

if there were dozens – or hundreds - of calls over a relatively

short period of time.    Clingaman v. Certegy Payment Recovery

Services, 2011 WL 2078629, *4 (S.D. Tex. 2011).

     For example, a debt collector who placed somewhere between

20 and 60 phone calls to an individual in the course of five

weeks was held not liable under the FDCPA because the consumer

did not answer the calls or otherwise tell the debt collector to

stop contacting her.    See generally, Saltzman v. IC Systems,

Inc., 2009 WL 3190359 (E.D. Mich. 2009).       Similarly, a debt

collector who placed 149 telephone calls to a consumer in the

course of two months was held not liable because the pattern and

frequency of the calls “suggests an intent by [the collector] to

establish contact with [the consumer], rather than an intent to

harass.”   Carman v. CBE Group, Inc., 782 F. Supp. 2d 1223, 1232

(D. Kan. 2011).

     The documentary evidence of record before me does not

indicate anything near that pattern or volume of phone calls.

Instead, it indicates that Mr. Hatuey was contacted once by ICS

on February 5, 2015, and six times between November 23 and

December 1, 2016.   Mr. Hatuey answered only one of the phone

calls made in 2016, and informed ICS during that call that it

had reached the wrong number.     Even drawing all reasonable

inferences in favor of Mr. Hatuey, this volume and pattern of

                                   8
     Case 1:16-cv-12542-DPW Document 64 Filed 11/14/18 Page 9 of 20



phone calls does not raise the inference of an intent to harass.

It only suggested that ICS sought to get in touch with the

correct debtor.

     To be sure, a suggestion in the record to the contrary

comes from Mr. Hatuey’s deposition, where he testified that ICS

contacted him multiple times a week, using different phone

numbers, over the period of several months.       However, in the

course of that testimony, Mr. Hatuey could not recall specific

dates or times that he received phone calls.       Moreover, Mr.

Hatuey has presented no other evidence of multiple phone calls

to supplement his deposition testimony, although he had ample

opportunity to do so.    The phone records he filed as part of his

submissions in opposition to summary judgment are only a page

long; they certainly do not substantiate his contention that ICS

called him repeatedly.    Although Mr. Hatuey ultimately gained

access to unredacted account notes – or at least did not raise

any further objection to the discovery he received – he has not

submitted any of those notes in opposing summary judgment.            Nor

has Mr. Hatuey sought to supplement his original filing opposing

summary judgment with any additional documents.        See supra note

2.

     Faced with these circumstances, I must conclude that the

record before me is complete.     Even drawing all reasonable

inferences in favor of Mr. Hatuey, no reasonable jury could

                                   9
               Case 1:16-cv-12542-DPW Document 64 Filed 11/14/18 Page 10 of 20



find, based on the volume, frequency, and pattern of phone

calls, that ICS contacted him with the intent to “harass,

oppress, or abuse.”

              2.             Whether ICS continued to call after being asked to
                             stop

              The second factor I consider is whether ICS continued to

call Mr. Hatuey after being asked to stop.                             As Mr. Hatuey

testified, and as the record indicates, ICS called him about two

debts owed by a Mr. O’Neill and an O’Neill, LLC, respectively.

Mr. Hatuey told ICS that he did not know of a Mr. O’Neill or an

O’Neill, LLC, that he did not owe this debt, and that ICS should

stop calling him.

              The record shows that, on February 5, 2015, ICS called Mr.

Hatuey for the first time in relation to account number 9119

and, after being told that his number was invalid, did not call

him again in relation to that account.                              ICS again called Mr.

Hatuey between November 23 and December 1, 2016 in relation to

account number 0119 and, after again being told the number was

invalid, ceased contacting him regarding that account as well.4


                                                            
4 The ICS Account Notes indicate that Mr. Hatuey’s phone number
was listed as the contact for two accounts, representing two
different debts. The first account, ending in 0119, was related
to a debt of $971.05 (a principal amount $885.82 with a
collection charge of $85.23) owed by O’Neill, LLC to T-Mobile
USA, Inc. The second ends in 9199 and represents a debt of
$2,486.64 owed by Mr. Brian O’Neill to AT&T Mobility. Mr.
Hatuey does not contest that the two accounts represent two
different debts.
                                                               10
        Case 1:16-cv-12542-DPW Document 64 Filed 11/14/18 Page 11 of 20



        Although both the calls in December 2016 and in February

2015 were made to the same phone number, they were associated

with different accounts, and therefore with different debts owed

by different entities to different companies.           Consequently,

even though ICS did contact Mr. Hatuey after being asked to

stop, it did not do so in conjunction with the same account or

with the same debt.       The fact that ICS did not identify the two

accounts as both listing the same incorrect phone number is not

sufficient to show an intent to “harass, oppress, or abuse.”              At

most, this evidences that ICS was careless in cross-referencing

the phone numbers in its database, but it does not evidence that

ICS acted with ill will.       See Kenny v. Mercantile Adjustment

Bureau, LLC, 2013 WL 1855782, *3 (W.D.N.Y. 2013)(holding that

“[n]o inference of intent to annoy, abuse, or harass can

reasonably be drawn” when a debt collector contacts the same

consumer multiple times, but with respect to different accounts

related to different debts).

        In the absence of record evidence indicating that ICS

continued to call Mr. Hatuey with respect to a separate debt

after being asked to stop with respect to that specific debt, a

reasonable jury could not find that ICS acted with the intent to

“harass, oppress, or abuse” by calling Mr. Hatuey in 2016 after

being asked to stop the previous year with respect to another

debt.

                                      11
     Case 1:16-cv-12542-DPW Document 64 Filed 11/14/18 Page 12 of 20



     3.    Phone calls based on an invalid or non-existent debt

     The final factor I must consider is whether the phone calls

were made in conjunction with a valid debt.       The Ninth Circuit,

for instance, has held that “a trier of fact would certainly be

reasonable in finding that, if [the debt collector] knew the

debt she was collecting was invalid, the natural consequence of

repeatedly calling [the consumer] to demand payment of that debt

was to ‘harass, oppress, or abuse.’”        Clark v. Capital Credit &

Collection Serv., 460 F.3d 1162, 1178 (9th Cir. 2006).         A

reasonable jury could also find that a debt collector who knows

that the amount of the debt is overstated but persists in

calling the consumer to collect the full amount violated the

FDCPA.    Id.

     A debt collector who is notified that it has been calling

the wrong person about an otherwise valid debt, but nonetheless

fails to stop calling may also violate the FDCPA.        At the very

least, a consumer who can show that a debt collector did

something similar may have raised a triable issue of fact and

may present his claim to a jury.        See, e.g., Kerwin v.

Remittance Assistance Corp., 559 F. Supp. 2d 1117, 1124 (D. Nev.

2008); Meadows v. Franklin Collection Services, Inc., 414 F.

App’x 230, 235-36 (11th Cir. 2011) (per curiam); Litt v.

Portfolio Recovery Associates, LLC, 146 F. Supp. 3d 857, 875

(E.D. Mich. 2015).

                                   12
        Case 1:16-cv-12542-DPW Document 64 Filed 11/14/18 Page 13 of 20



        Here, Mr. Hatuey contends that he, too, was contacted

multiple times after informing ICS that he was not Mr. O’Neill,

that ICS had reached the wrong person, and had asked ICS to

please stop calling.       Had Mr. Hatuey provided specific evidence,

either through documents or testimony, that, after he informed

ICS that they had reached the wrong number, ICS continued to

call, he would likely have raised a triable issue of material

fact.     See Velazquez-Garcia, 473 F.3d at 18 (holding that, while

testimony that “merely reiterate[s] allegations made in the

complaint” is insufficient, deposition testimony that “sets

forth specific facts” that “if proven, would affect the outcome

of trial” can defeat summary judgment).          However, the record

before me is devoid of any such evidence.          Indeed, the

documentary record, as it is now before me, does not indicate

that Mr. Hatuey was contacted multiple times with respect to a

given account number after he informed ICS that it had reached

the wrong person.      Mr. Hatuey’s testimony provides only broad,

conclusory statements about the number of phone calls he

received, without any specifics that could contradict the

documents before me.

        Consequently, I find Mr. Hatuey has not raised a triable

issue of material fact that is analogous to those raised in

Clark, 460 F.3d at 1178, and Kerwin, 559 F. Supp. 2d at 1124.             A

reasonable jury could not conclude that ICS persisted in calling

                                      13
     Case 1:16-cv-12542-DPW Document 64 Filed 11/14/18 Page 14 of 20



Mr. Hatuey after being notified that the number it called did

not belong to Mr. O’Neill.

     4.   Conclusion

     In the absence of any reliable and specific evidence to the

contrary, I find that Mr. Hatuey has not raised a triable issue

of material fact with respect to his claims under the FDCPA.

ICS is entitled to a judgment as a matter of law.

B.   The TCPA Claim.

     Mr. Hatuey also alleges that the phone calls made by ICS

violated the Telephone Consumer Protection Act, 47 U.S.C. § 227.

The TCPA prohibits any person from making any call, other than

for emergency purposes or with the prior express consent of the

recipient, “using any automatic telephone dialing system or an

artificial or prerecorded voice” to “any telephone number

assigned to a . . . cellular telephone service . . . for which

the called party is charged for the call.”       47 U.S.C.

§ 227(b)(1)(iii).   An automatic telephone dialing system

(“ATDS”) is any equipment which has the capacity “to store or

produce telephone numbers to be called, using a random or

sequential number generator” and “to dial such numbers.”          47

U.S.C. § 227(a)(1).

     Mr. Hatuey rests his TCPA claim on his assertion that, on

at least a few occasions, the calls he received from ICS were

placed using an ATDS and had an artificial or pre-recorded voice

                                   14
               Case 1:16-cv-12542-DPW Document 64 Filed 11/14/18 Page 15 of 20



on the other end.                                       ICS does not contest that it placed the calls

that Mr. Hatuey received or that it uses an automated system,

known as the LiveVox Human Call Initiator (“LiveVox HCI”) to

call Mr. Hatuey.                                     ICS rests its defense on the contention that

LiveVox HCI is not an ATDS within the scope of the TCPA.                                           [Id.]

              1.             What Counts as an ATDS.

              Over the years, as telecommunications technology becomes

more sophisticated, the Federal Communications Commission

(“FCC”) has expanded the definition of an ATDS.                                           See In the

Matter of Rules and Regulations Implementing the Telephone

Consumer Protection Act of 1991, 18 F.C.C.R. 14014, 14017

(2003).                   Specifically, the FCC has taken the position that “a

predictive dialer falls within the meaning and statutory

definition of ‘automatic telephone dialing equipment’ and the

intent of Congress.”5                                          Id. at 14093.   Although the question of

what weight should be given to an FCC rule interpreting the TCPA



                                                            
5 FCC Rules currently define a “predictive dialer” as “equipment
that dials numbers and, when certain computer software is
attached, also assists telemarketers in predicting when a sales
agent will be available to take calls. The hardware, when
paired with certain software, has the capacity to store or
produce numbers and dial those numbers at random, in sequential
order, or from a database of numbers.” In the Matter of Rules
and Regulations Implementing the Telephone Consumer Protection
Act of 1991, 18 F.C.C.R. 14014, 14091 (2003). Most of the time,
an individual has to program the numbers to be called into the
equipment and the software then “calls them at a rate to ensure
that when a consumer answers the phone, a sales person is
available to take the call.” Id.
                                                                       15
               Case 1:16-cv-12542-DPW Document 64 Filed 11/14/18 Page 16 of 20



is subject to ongoing dispute,6 federal courts have generally

accepted the FCC’s determination that predictive dialers fall

within the scope of the TCPA’s prohibition on calls placed by an

ATDS if the software can, in fact, generate random or sequential

numbers.                     See, e.g., Davis, 36 F. Supp. 3d at 226; ACA Intern.

v. F.C.C., 885 F.3d 687, 702 (D.C. Cir. 2018); Dominguez v.

Yahoo, Inc., 629 F. App’x 369, 371 (3d Cir. 2015).7


                                                            
6 The Supreme Court yesterday granted certiorari on a question
regarding the reach of the Hobbs Act that may define the scope
of such deference. PDR Network, LLC v. Carlton & Harris
Chiropractic, Inc., 883 F.3d 459 (4th Cir. 2018), cert. granted
in part, --S.Ct.--, 2018 WL 3127423 (Nov. 13, 2018)(No. 17-
1705).
7 Mr. Hatuey urges me to adopt the definition of an ATDS

promulgated in the FCC’s 2015 rules struck down by the D.C.
Circuit. ACA Intern. v. F.C.C., 885 F.3d 687, 699 (D.C. Cir.
2018). Those rules took the position that the term “capacity”
in the TCPA did “not exempt equipment that lacks the ‘present
ability’ to dial randomly or sequentially.” In the matter of
Rules and Regulations Implementing the Telephone Consumer
Protection Act of 1991, 30 F.C.C.R. 7961, 7974 (2015)
(hereinafter “2015 Rule”). This would mean that anything that
could possibly be made to dial randomly or sequentially, even if
it did not do so at the time in question, falls within the scope
of the TCPA. Id. That approach strikes me as an overbroad
reading of the plain text of the TCPA.
  Indeed, the D.C. Circuit held that the FCC’s 2015
interpretation of the TCPA is “utterly unreasonable in the
breadth of its regulatory [in]clusion,” and therefore is both an
impermissible construction of the statute and “would not satisfy
APA arbitrary-and-capricious review.” ACA Intern., 885 F.3d at
699 (internal quotations and citation omitted). In so holding,
the court observed that “[i]f a device’s ‘capacity’ includes
functions that could be added through app downloads and software
additions, and if smartphone apps can introduce ATDS
functionality into the device, it follows that all smartphones,
under the Commission’s approach, meet the statutory definition
of an autodialer.” Id. at 697. The court observed further that
“it is untenable to construe the term ‘capacity’ in the
                                                               16
               Case 1:16-cv-12542-DPW Document 64 Filed 11/14/18 Page 17 of 20



              A particular piece of software has been held to fall within

the TCPA’s scope if it has the present capacity to generate

phone numbers and place calls to these numbers automatically.

These phone numbers need not be produced by a random number

generator; a dialer that is connected to a database that

contains information about individuals may nevertheless

constitute an ATDS if it can dial numbers stored in the database

automatically.                                 See In re Collectco, Inc., 2016 WL 552459, *1-2,

n. 1 (D. Mass. 2016); see also Luna v. Shac, LLC, 122 F. Supp.

3d 936, 940 (N.D. Cal. 2015) (“the fact that [the defendant’s]

system has the ability to send text messages from preprogrammed

lists, rather than randomly or sequentially, does not disqualify

it as an ATDS.”).                                       The capacity to store phone numbers and to

dial them need not be consolidated in the same piece of

equipment; “various pieces of different equipment and software


                                                            
statutory definition of an ATDS in a manner that brings within
the definitions’ fold the most ubiquitous type of phone
equipment known.” Id. at 698. As a result, the D.C. Circuit
struck down this portion of the 2015 Rule as invalid.
  The Ninth Circuit has suggested that the D.C. Circuit’s
holding in ACA Intern. is consistent with the Hobbs Act, while
acknowledging that the scope of the Hobbs Act remains an open
question. Marks v. Crunch San Diego, 904 F.3d 1041, 1049 (9th
Cir. 2018). The Supreme Court’s ultimate decision in PDR
Network, cert. granted --S.Ct.--, 2018 WL 3127423 (Nov. 13,
2018)(No. 17-1705), see supra note 6, may affect the continued
vitality of the D.C. Circuit’s approach in striking down the
2015 Rule. However, for now, in the absence of further
direction from developing case law, I decline to adopt the broad
reading of the definition of an ATDS promulgated by the FCC’s
2015 Rule.
                                                                    17
     Case 1:16-cv-12542-DPW Document 64 Filed 11/14/18 Page 18 of 20



can be combined to form an autodialer,” so long as the system as

a whole may store or produce telephone numbers to be called.

Estrella v. Ltd Financial Services, LP, 2015 WL 6742062, *2

(M.D. Fla. 2015).

     What distinguishes an ATDS, according to both the FCC and

several federal courts, is the capacity of the system “to dial

telephone numbers from a list without human intervention.”

Gragg v. Orange Cab Co., Inc., 995 F. Supp. 2d 1189, 1192 (W.D.

Wash. 2014); see also Johnson v. Yahoo!, Inc., 2014 WL 7005102,

*3 (N.D. Il. 2014); Luna, 122 F. Supp. 3d at 940; Davis, 36 F.

Supp. 3d at 225.    “Dialing systems which require an agent to

manually initiate calls do not qualify as autodialers under the

TCPA.”    Pozo v. Stellar Recovery Collection Agency, Inc., 2016

WL 7851415, *3 (M.D. Fla. 2016).

     2.    The ICS software is not an ATDS.

     Even if I were to accept a broad reading of the FCC’s

definition of an ATDS as a system which may draw phone numbers

from a database, rather than only through a random or sequential

number generator, there would be no genuine issue of material

fact on Mr. Hatuey’s TCP claim.      Both Mr. Hatuey and ICS agree

that the relevant calls were placed using a system known as

LiveVox HCI, and that this system requires a human “clicker

agent” who must manually click a button to place a call.          This

alone disqualifies the LiveVox HCI system as an ATDS under the

                                   18
        Case 1:16-cv-12542-DPW Document 64 Filed 11/14/18 Page 19 of 20



TCPA.     See, e.g., Pozo, 2016 WL 7851415 at *3-4 (holding that

the identical software – the LiveVox HCI, is not an ATDS because

it uses a “clicker agent”); Schlusselberg v. Receivables

Performance Management, LLC, 2017 WL 2812884, *3 (D. N.J.

2017)(same); Jenkins v. mGage, LLC, 2016 WL 4263937, *5 (N.D.

Ga. 2016) (holding that a similar software which requires an

individual to click to initiate a call is not an ATDS).

        Mr. Hatuey has not adduced any evidence that ICS used any

other kind of software to place its calls to him.           He has also

not produced any LiveVox HCI software manuals or similar

instructions guides that could show that the system, in fact and

in derogation of previous findings in the case law, does place

calls automatically.

        Given the state of the summary judgment record, no

reasonable jury could conclude that ICS used a system that does

not require human intervention to place the telephone calls at

issue.     Because the record demonstrates as a matter of law that

it did not, the phone calls Mr. Hatuey seeks to put at issue

here fall outside the scope of the TCPA’s prohibition.

Consequently, ICS is entitled to a judgment as a matter of law.

        Accordingly, I will grant summary judgment in favor of ICS

on the TCPA claim.




                                      19
     Case 1:16-cv-12542-DPW Document 64 Filed 11/14/18 Page 20 of 20



                            IV. CONCLUSION

     For the reasons set forth above, I ALLOW the motion of ICS

for summary judgment on both the FDCPA claim and the TCPA claim.

The Clerk shall enter judgment for the defendant.



           
 
                                 /s/ Douglas P. Woodlock_________
                                 DOUGLAS P. WOODLOCK
                                 UNITED STATES DISTRICT JUDGE




                                   20
